                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

UNITED STATES OF AMERICA                       §
                                               §
                                               §           CASE NUMBER 6:19-CR-34
v.                                             §
                                               §
                                               §
CESAR ARTURO RODRIGUEZ-                        §
CONTRERAS                                      §

            FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                 BEFORE THE UNITED STATES MAGISTRATE JUDGE

       Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

administration of a plea of guilty under Rule 11 of the Federal Rules of Criminal Procedure.

       On July 8, 2019, this cause came before the undersigned United States Magistrate Judge

for a guilty plea and allocution of the defendant, Cesar Arturo Rodriguez-Contreras, on Count 1

of the Indictment. Count 1 charges a violation of 8 U.S.C. § 1326(a)—Illegal Reentry Following

Removal. After conducting said proceeding in the form and manner prescribed by FED. R. CRIM.

P. 11, the Court finds that:

       a.      the defendant, after consultation with counsel of record, has knowingly and

voluntarily consented to the administration of the Guilty Plea in this cause by a United States

Magistrate Judge, subject to a final acceptance and imposition of sentence by the District Judge;

       b.      the defendant and the government have entered into a plea agreement which has

been filed and disclosed in open court pursuant to FED. R. CRIM. P. 11(c)(2);

       c.      the defendant is fully competent and capable of entering an informed plea, that the

defendant is aware of the nature of the charges, the maximum penalties, and the consequences of




                                                1
the plea, and that the plea of guilty is a knowing and voluntary plea supported by an independent

basis in fact containing each of the essential elements of the offense; and

        d.      the defendant understands each of the constitutional and statutory rights

enumerated in Rule 11(b) and wishes to waive these rights, including the right to a trial by jury.

                                        Recommendation

        IT IS THEREFORE RECOMMENDED that the District Judge accept the Plea

Agreement and the Guilty Plea of the defendant, conditioned upon a review of the presentence

report, and that CESAR ARTURO RODRIGUEZ-CONTRERAS should be finally adjudged

guilty of that offense.

        Before the conclusion of the hearing, the undersigned announced the foregoing

recommendation and notified Defendant of his right to object to this Report and Recommendation.

Defendant waived that right in open court. The Government also waived its right to object to the

Report and Recommendation. It is therefore RECOMMENDED that the Court enter an order

accepting the plea of guilty, approving the plea agreement, conditioned upon a review of the

presentence report, and finding Defendant guilty of Count 1 of the Indictment.



      So ORDERED and SIGNED this 8th day of July, 2019.




                                                 2
